EXHIBIT 10.1

COMMON STOCK PURCHASE AGREEMENT



     This Common Stock Purchase Agreement (this “Agreement”) is dated as of May
10, 2006, among Avigen, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on the signature pages hereto (each, including its
successors and assigns, a “Purchaser” and collectively the “Purchasers”).

     WHEREAS, subject to the terms and conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended and Rule
506 promulgated thereunder, the Company desires to issue and sell to each
Purchaser, and each Purchaser, severally and not jointly, desires to purchase
from the Company, common stock of the Company as more fully described in this
Agreement.

     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.
DEFINITIONS

     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

     “Action” shall have the meaning ascribed to such term in Section 3.1(j) .

     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person as such terms are used in and construed under Rule 144 under the
Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

     “Closing” means the closing of the purchase and sale of the Shares pursuant
to Section 2.1.

     “Closing Date” means the Trading Day when this Agreement has been executed
and delivered by the applicable parties hereto, and all conditions precedent to
(i) the Purchasers’ obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Shares have been satisfied or waived.

     “Commission” means the Securities and Exchange Commission.

     “Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

     “Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exercisable or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock. 

--------------------------------------------------------------------------------

     “Company Counsel” means Cooley Godward LLP.

     “Company Form 10-K” means the Company’s Annual Report on Form 10-K, as
filed with the Commission on March 16, 2006.

     “Effective Date” means the date that the initial Registration Statement
filed by the Company is first declared effective by the Commission.

     “Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(p) .

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

     “Exempt Issuance” means the issuance of (a) shares of Common Stock or
options to employees, officers or directors of the Company pursuant to any stock
or option plan duly adopted by the Board of Directors of the Company or a
majority of the members of a committee of non-employee directors established for
such purpose, (b) securities upon the exchange of any Shares issued hereunder
and/or other securities exercisable or exchangeable for or convertible into
shares of Common Stock issued and outstanding on the date of this Agreement,
provided that such securities have not been amended since the date of this
Agreement to increase the number of such securities or to decrease the exercise,
exchange or conversion price of any such securities, and (c) securities issued
pursuant to acquisitions or strategic transactions approved by a majority of the
directors (excluding any directors who are “interested” under the Delaware
General Corporation Law), provided any such issuance shall only be to a Person
which is, itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities.

      “FW” means Feldman Weinstein LLP with offices located at 420 Lexington
Avenue, Suite 2620, New York, New York 10170-0002.

     “GAAP” shall have the meaning ascribed to such term in Section 3.1(h) .

     “Intellectual Property Rights” means all of the following: (i) patents,
patent applications, patent disclosures, and inventions (whether or not
patentable and whether or not reduced to practice); (ii) trademarks, trademark
applications, service marks, trade names,; (iii) copyrights and copyrightable
works; (iv) registrations, applications and renewals for any of the foregoing;
and (v) trade secrets, licenses (including licenses of any Intellectual Property
Rights).

2

--------------------------------------------------------------------------------

     “Liens” means a lien, charge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

     “Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b) .

     “Material Permits” shall have the meaning ascribed to such term in Section
3.1(m) .

     “Per Share Purchase Price” equals $5.37.

     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, sole proprietorship, government (or an agency or
subdivision thereof) or other entity of any kind.

     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

     “Prohibited Transaction” shall have the meaning assigned to such term in
Section 3.2(h) .

     Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the Offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

     “Registration Statement” means the registration statement required to be
filed under Article V, including the Prospectus, amendments and supplements to
such registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

     “Registrable Securities” shall mean any Shares issued or issuable pursuant
to this Agreement together with any securities issued or issuable upon any stock
split, dividend or other distribution, adjustment, recapitalization or similar
event with respect to the foregoing; provided, however, that any such Shares and
securities shall cease to be Registrable Securities at such time as they are
sold pursuant to Rule 144 or pursuant to the Registration Statement.

     “Required Approvals” shall have the meaning ascribed to such term in
Section 3.1(e) .

3

--------------------------------------------------------------------------------

     “Required Effectiveness Date” shall have the meaning ascribed to such term
in Section 5.1(d)(ii).

      “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

      “SEC Reports” shall have the meaning ascribed to such term in Section
3.1(h).

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

     “Shares” means the shares of Common Stock issued or issuable to each
Purchaser pursuant to this Agreement.

     “Short Sales” shall include all “short sales” as defined in Rule 200 of
Regulation SHO under the Exchange Act (but shall not be deemed to include the
location and/or reservation of borrowable shares of Common Stock).

     “Subscription Amount” means, as to each Purchaser, the aggregate amount to
be paid for Shares purchased hereunder as specified below such Purchaser’s name
on the signature page of this Agreement and next to the heading “Subscription
Amount”, in United States Dollars and in immediately available funds.

     “Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

     “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the Nasdaq
Capital Market, the American Stock Exchange, the New York Stock Exchange, the
Nasdaq National Market or the OTC Bulletin Board.

ARTICLE II.
PURCHASE AND SALE

     2.1 Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and each Purchaser agrees to purchase, severally and not jointly, such
Purchaser’s Subscription Amount which, together with the Subscription Amounts of
the other Purchasers, in the aggregate, shall be up to $22,457,340 of Shares.
Each Purchaser shall deliver to the Company via wire transfer to the account
identified in Section 2.2(b)(ii) or a certified check immediately available
funds equal to their Subscription Amount and the Company shall deliver to each
Purchaser their respective Shares as determined pursuant to Section 2.2(a) and
the other items set forth in Section 2.2 to be delivered at the Closing. Upon
satisfaction of the conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at the offices of FW, or such other location as the parties shall
mutually agree.

4

--------------------------------------------------------------------------------

     2.2 Deliveries.

          (a) On or prior to the Closing Date, the Company shall deliver or
cause to be delivered to each Purchaser the following:

               (i) this Agreement duly executed by the Company;

               (ii) a legal opinion of Company Counsel, in form and substance
previously agreed to by RBC Capital Markets Corporation (“RBC”) and BVF Partners
L.P. (“BVF”); and

               (iii) a copy of the irrevocable instructions to the Company’s
transfer agent instructing the transfer agent to deliver, on an expedited basis,
a certificate evidencing a number of Shares equal to such Purchaser’s
Subscription Amount divided by the Per Share Purchase Price, registered in the
name of such Purchaser.

          (b) On or prior to the Closing Date, each Purchaser shall deliver or
cause to be delivered to the Company the following:

               (i) this Agreement duly executed by such Purchaser; and

               (ii) such Purchaser’s Subscription Amount by wire transfer to the
account as specified in writing by the Company or a certified check immediately
available funds.

     2.3 Closing Conditions.

          (a) The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

               (i) the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Purchasers contained
herein;

               (ii) all obligations, covenants and agreements of the Purchasers
required to be performed at or prior to the Closing Date shall have been
performed; and

               (iii) the delivery by the Purchasers of the items set forth in
Section 2.2(b) of this Agreement.

          (b) The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met:

               (i) the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein;

               (ii) all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;

               (iii) the delivery by the Company of the items set forth in
Section 2.2(a) of this Agreement;

5

--------------------------------------------------------------------------------

               (iv) there shall have been no Material Adverse Effect with
respect to the Company since the date hereof;

               (v) Subscriptions for at least $10,000,000 have been received by
the Company; and

               (vi) from the date hereof to the Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market (except for any suspension of trading of limited
duration agreed to by the Company, which suspension shall be terminated prior to
the Closing), and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg Financial Markets shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material escalation
of hostilities or other national or international calamity of such magnitude in
its effect on, or any material adverse change in, any financial market which, in
each case, in the reasonable judgment of such Purchaser, makes it impracticable
or inadvisable to purchase the Shares at the Closing.

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

     3.1 Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties set forth below to each Purchaser:

          (a) Subsidiaries. The Company has no subsidiaries.

          (b)Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted. The
Company is not in violation or default of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. For purposes of this
Agreement, “Material Adverse Effect” means a material adverse effect on (i) the
legality, validity or enforceability of this Agreement, (ii) the results of
operations, assets, liabilities, business, prospects or condition (financial or
otherwise) of the Company, or (iii) the Company’s ability to perform its
obligations under this Agreement.

6

--------------------------------------------------------------------------------

          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby (including
authorization and issuance of the Shares and delivery thereof) have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company, its board of directors or its stockholders in
connection therewith other than in connection with the Required Approvals. This
Agreement has been duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies.

          (d) No Conflicts. The execution, delivery and performance of this
Agreement by the Company, the issuance and sale of the Shares and the
consummation by the Company of the other transactions contemplated hereby do not
and will not (i) conflict with or violate any provision of the Company’s
certificate of incorporation or the Company’s bylaws, as in effect on the date
hereof and the Closing Date, (ii) conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
result in the creation of any Lien upon any of the properties or assets of the
Company, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company debt or
otherwise) or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected, or (iv) conflict with, or result in a
breach or violation of any material term and provision of, or constitute a
default under any agreement or instrument to which the Company is a party or by
which the Company is bound or to which any of its assets or properties is
subject; except in the case of each of clauses (ii), (iii) and (iv), such as has
not or would not reasonably be expected to result in a Material Adverse Effect.

          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other than
(i) filings required pursuant to Section 4.4 of this Agreement, (ii) the filing
with the Commission of the Registration Statement, (iii) application(s) to each
applicable Trading Market for the listing of the Shares for trading thereon in
the time and manner required thereby, and (iv) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws (collectively, the “Required Approvals”). The Company does not
have a shareholder rights plan, commonly referred to as a “poison pill.”

7

--------------------------------------------------------------------------------

          (f) Issuance of the Shares. The Shares are duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in this Agreement. The
Company has reserved from its duly authorized capital stock the maximum number
of shares of Common Stock issuable pursuant to this Agreement. 

          (g) Capitalization. The capitalization of the Company is as set forth
in the most recent periodic SEC Report as of the date set forth therein and no
material change has occurred since the date of said SEC Report. The Company has
not issued any capital stock since its most recently filed periodic report under
the Exchange Act, other than pursuant to the exercise of employee stock options
under the Company’s stock option plans, and pursuant to the conversion or
exercise of Common Stock Equivalents outstanding as of the date of the most
recently filed periodic report under the Exchange Act. No Person has any right
of first refusal, preemptive right, right of participation, or any similar right
to participate in the transactions contemplated by this Agreement. Except as a
result of the purchase and sale of the Shares, and except as set forth in the
most recent periodic SEC Report (and for the grant of employee stock options
under the Company’s stock option plans), there are no outstanding options,
warrants, script rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Shares will not obligate the Company to issue shares of
Common Stock or other securities to any Person (other than the Purchasers) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under any of such securities. All
of the outstanding shares of capital stock of the Company are validly issued,
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Shares. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders. Except as provided in this Agreement, no Person
has the right to require the Company to register any securities of the Company
under the Securities Act, whether on a demand basis or in connection with the
registration of securities of the Company for its own account or for the account
of any other person.

8

--------------------------------------------------------------------------------

          (h) SEC Reports; Financial Statements; Eligibility for Form S-3. Since
December 31, 2004, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Securities
Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension, except where the failure to timely file would not cause the Company
to lose its ability to use Form S-3. To the Company’s knowledge and belief (i)
the Company is eligible to use Form S-3 to register the Shares hereunder for
sale by the Purchasers as contemplated in Article V hereof, and (ii) no facts or
circumstances currently exist or are pending or threatened which would prevent
the Company from remaining eligible to use Form S-3 to register the Shares on
the basis contemplated hereunder. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The Company is engaged in all material
respects only in the business described in the SEC Filings and the SEC Filings
contain a complete and accurate description in all material respects of the
business of the Company.

          (i) Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed prior to the date hereof in a
subsequent SEC Report, (i) there has been no event, occurrence or development
that has had or that would reasonably be expected to have or result in a
Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP and which were immaterial, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, (v) there has been no damage, destruction or
loss, whether or not covered by insurance to any assets or properties of the
Company, in each case in excess of $100,000 individually or $250,000 in the
aggregate, (vi) there has been no change or amendment to any material contract
or arrangement or waiver, other than in the ordinary course of business, by the
Company of any material right or of a material debt owed to it, (vii) the
Company has not lost the services of or terminated or changed the status of any
key employee and there has been no change in the composition or duties of the
senior management of the Company, other than the departure of the Company’s
Chief Medical Officer disclosed by press release on March 27, 2006, and (viii)
the Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. Except with
respect to Exhibits 10.58 and 10.59 to the Company Form 10-K, the Company does
not have pending before the Commission any request for confidential treatment of
information. Except for the entering into of this Agreement and the issuance of
the Shares contemplated by this Agreement, no event, liability or development
has occurred or exists with respect to the Company or its business, properties,
operations or financial condition, that would be required to be disclosed by the
Company under applicable securities laws at the time this representation is made
that has not been publicly disclosed at least one Trading Day prior to the date
that this representation is made.

9

--------------------------------------------------------------------------------

          (j) Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company or any of its properties
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of this Agreement or the Shares or (ii) together with any other
such actions, suits, inquiries, notices of violations, proceedings or
investigations, has had or would reasonably be expected to have or result in a
Material Adverse Effect. Neither the Company nor any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

          (k) Employment Matters.

               (i) No executive officer, to the knowledge of the Company, is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company to any liability with respect to any of the foregoing
matters. The Company is in compliance with all U.S. federal, state, local and
foreign laws and regulations relating to employment and employment practices,
terms and conditions of employment and wages and hours, except where the failure
to be in compliance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

               (ii) Except as disclosed in the SEC Reports, the Company is not a
party to or bound by any collective bargaining agreements or other agreements
with labor organizations. The Company has not violated in any material respect
any laws, regulations, orders or contract terms, affecting the collective
bargaining rights of employees, labor organizations or any laws, regulations or
orders affecting employment discrimination, equal opportunity employment, or
employees’ health, safety, welfare, wages and hours.

               (iii) The Company is, and at all times has been, in compliance in
all material respects with all applicable laws respecting employment (including
laws relating to classification of employees and independent contractors) and
employment practices, terms and conditions of employment, wages and hours, and
immigration and naturalization. There are no claims pending against the Company
before the Equal Employment Opportunity Commission or any other administrative
body or in any court asserting any violation of Title VII of the Civil Rights
Act of 1964, the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or
any other federal, state or local Law, statute or ordinance barring
discrimination in employment.

               (iv) Except as disclosed in the SEC Filings, the Company is not a
party to, or bound by, any employment or other contract or agreement that
contains any severance, termination pay or change of control liability or
obligation, including, without limitation, any “excess parachute payment,” as
defined in Section 2806(b) of the Internal Revenue Code.

10

--------------------------------------------------------------------------------

               (v) To the Company’s knowledge, each of the Company’s employees
is a Person who is either a United States citizen or a permanent resident
entitled to work in the United States. To the Company’s knowledge, the Company
has no liability for the improper classification by the Company of such
employees as independent contractors or leased employees prior to the Closing.

          (l) Compliance. The Company (i) is not in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company
under), nor has the Company received notice of a claim that it is in default
under or that it is in violation of, any indenture, loan or credit agreement or
any other agreement or instrument to which it is a party or by which it or any
of its properties is bound (whether or not such default or violation has been
waived), (ii) is not in violation of any order of any court, arbitrator or
governmental body, and (iii) is not nor has been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws applicable to its business and all
such laws that affect the environment, except in each case as would not
reasonably be expected to result in a Material Adverse Effect.

          (m)Regulatory Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state, local or
foreign regulatory authorities necessary to conduct its business as described in
the Company Form 10-K, except where the failure to possess such permits would
not reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.

          (n) Title to Assets. The Company has good and marketable title in all
personal property owned by it that is material to the business of the Company,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and Liens for the
payment of federal, state or other taxes, the payment of which is neither
delinquent nor subject to penalties. Any facilities held under lease by the
Company are held under valid, subsisting and enforceable leases with which the
Company is in compliance in all material respects.

          (o) Patents and Trademarks. Except as described in the SEC Reports, to
the Company’s knowledge and in all material respects:

               (i) All Intellectual Property Rights of the Company or licensed
by it and necessary for the conduct of its business are currently in compliance
with all legal requirements (including timely filings, proofs and payments of
fees) and are valid and enforceable, subject, in the case of any patent
application, to any modification or other action that may be taken by the Patent
and Trademark Office. No Intellectual Property Rights of the Company which are
necessary for the conduct of Company’s business as currently conducted or as
currently proposed to be conducted has been or is now involved in any
cancellation, dispute or litigation, and no such action is threatened. No patent
of the Company has been or is now involved in any interference, reissue,
re-examination or opposition proceeding.

11

--------------------------------------------------------------------------------

               (ii) All of the licenses and sublicenses and consent, royalty or
other agreements concerning Intellectual Property Rights which are necessary for
the conduct of the Company’s business as currently conducted or as currently
proposed to be conducted to which the Company is a party or by which any of its
assets are bound (other than commercially available, off-the-shelf software
application programs having a retail acquisition price of less than $25,000 per
license) (collectively, “License Agreements”) are valid and binding obligations
of the Company and the other parties thereto, enforceable in accordance with
their terms, except to the extent that enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally, and
there exists no event or condition which will result in a material violation or
breach of or constitute (with or without due notice or lapse of time or both) a
default by the Company or any of its Subsidiaries under any such License
Agreement.

               (iii) The Company has filed for, and will use commercially
reasonable efforts to obtain, patent rights that it believes will be material
for use in connection with its business as described in the Company Form 10-K
and which the failure to so have would reasonably be expected to have a Material
Adverse Effect. The Company has not received any written notice that the
Intellectual Property Rights used by the Company violates or infringes upon the
rights of any Person. The Company has taken reasonable security measures to
protect the secrecy, confidentiality and value of all of its Intellectual
Property Rights, except where failure to do so would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

          (p) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the Closing Date. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to provide reasonable assurance that
information required to be disclosed by the Company in the reports it files or
submits under the Exchange Act is recorded, processed, summarized and reported,
within the time periods specified in the Commission’s rules and forms. The
Company’s certifying officers have evaluated the effectiveness of the Company’s
disclosure controls and procedures as of the end of the period covered by the
Company’s most recently filed periodic report under the Exchange Act (such date,
the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no changes in the Company’s internal control over financial reporting
(as such term is defined in the Exchange Act) that has materially affected, or
is reasonably likely to materially affect, the Company’s internal control over
financial reporting.

12

--------------------------------------------------------------------------------

          (q) Certain Fees. Except for fees to be paid to RBC and the legal fees
described in Section 6.2, no brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

          (r) Private Placement. Assuming the accuracy of the Purchasers
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Shares hereunder does not contravene the rules and regulations of the Trading
Market.

          (s) Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

          (t) Registration Rights. Other than each of the Purchasers, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.

          (u) Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the Commission is
contemplating terminating such registration. The Company has not, in the 12
months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

          (v) Disclosure. Except for the material terms and conditions of the
transactions contemplated by this Agreement, the Company confirms that, neither
it nor any other Person acting on its behalf has provided any of the Purchasers
or their agents or counsel with any information that it believes constitutes
material, non-public information. The Company understands and confirms that the
Purchasers will rely on the foregoing representation in effecting transactions
in securities of the Company. All disclosure furnished by or on behalf of the
Company to the Purchasers regarding the Company, its business and the
transactions contemplated hereby with respect to the representations and
warranties made herein are true and correct with respect to such representations
and warranties and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. The Company acknowledges and agrees that no Purchaser makes or has
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in Section 3.2
hereof.

13

--------------------------------------------------------------------------------

          (w) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of the Securities Act or any applicable shareholder approval provisions
of any Trading Market on which any of the securities of the Company are listed
or designated.

          (x) No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Shares by any form of
general solicitation or general advertising. The Company has offered the Shares
for sale only to the Purchasers and certain other “accredited investors” within
the meaning of Rule 501 under the Securities Act.

          (y) Foreign Corrupt Practices. Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

          (z) Acknowledgment Regarding Purchasers’ Purchase of Shares. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to this Agreement and the transactions
contemplated hereby and any advice given by any Purchaser or any of their
respective representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Purchasers’
purchase of the Shares. The Company further represents to each Purchaser that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

          (aa) Acknowledgement Regarding Purchasers’ Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding (except
for Sections 3.2(h) and 4.11 hereof), it is understood and acknowledged by the
Company (i) that none of the Purchasers have been asked to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Shares for any specified term; (ii) that past or
future open market or other transactions by any Purchaser, including Short
Sales, and

14

--------------------------------------------------------------------------------

specifically including, without limitation, Short Sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and (iv)
that each Purchaser shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Purchasers may engage
in hedging activities at various times during the period that the Shares are
outstanding, and (b) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted. The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of this
Agreement.

          (bb) Regulation M Compliance. The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Shares in violation of Regulation M under the Exchange Act, (ii) sold
(except pursuant to this Agreement), bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Shares, or (iii) within 12
months prior to the date of this Agreement, paid or agreed to pay to any person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the Shares.

     3.2 Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

          (a) Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by such Purchaser of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate or similar action on the
part of such Purchaser. This Agreement has been duly executed by such Purchaser,
and when delivered by such Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Purchaser,
enforceable against it in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law. Such Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares.

          (b) Own Account. Such Purchaser understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares as principal for
its own account and not with a view to

15

--------------------------------------------------------------------------------

or for distributing or reselling such Shares or any part thereof, has no present
intention of distributing any of such Shares and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares (this representation and warranty not limiting
such Purchaser’s right to sell the Shares pursuant to the Registration Statement
or otherwise in compliance with applicable federal and state securities laws).
Such Purchaser is acquiring the Shares hereunder in the ordinary course of its
business.

          (c) Rule 144. Such Purchaser understands that the Shares must be held
indefinitely unless such Shares are registered under the Securities Act or an
exemption from registration is available. Such Purchaser acknowledges that it is
familiar with Rule 144, and that Purchaser has been advised that Rule 144
permits resales only under certain circumstances. Such Purchaser understands
that to the extent that Rule 144 is not available, such Purchaser will be unable
to sell any Shares without either registration under the Securities Act or the
existence of another exemption from such registration requirement.

          (d) Purchaser Status. At the time such Purchaser was offered the
Shares, it was, and at the date hereof it is, either: (i) an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act.

          (e) Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and, at the present time,
is able to afford a complete loss of such investment.

          (f) General. Such Purchaser understands that the Shares are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Shares. Such Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

          (g) General Solicitation. Such Purchaser is not purchasing the Shares
as a result of any advertisement, article, notice or other communication
regarding the Shares published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

          (h) Short Sales and Confidentiality Prior To The Date Hereof. During
the last thirty (30) days prior to the date hereof, neither such Purchaser nor
any Affiliate of such Purchaser, foreign or domestic, has, directly or
indirectly, effected or agreed to effect any Short Sale, whether or not against
the box, established any "put equivalent position" (as defined in Rule 16a-1(h)
under the 1934 Act) with respect to the Common Stock, borrowed or

16

--------------------------------------------------------------------------------

pre-borrowed any shares of Common Stock, or granted any other right (including,
without limitation, any put or call option) with respect to the Common Stock or
with respect to any security that includes, relates to or derived any
significant part of its value from the Common Stock or otherwise sought to hedge
its position in the Securities (each, a "Prohibited Transaction").
Notwithstanding the foregoing, in the case of a Purchaser and/or its Affiliates
that is, individually or collectively, a multi-managed investment vehicle
whereby separate portfolio managers manage separate portions of such Purchaser's
or Affiliates assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser's or Affiliates assets, the representation set forth above shall
only apply with respect to the portion of assets managed by the portfolio
managers that have knowledge about the financing transaction contemplated by
this Agreement. Other than to other Persons party (along with counsel) to this
Agreement, such Purchaser has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction).

          (i) Receipt of Information by Such Purchaser. Such Purchaser has had
access to and has reviewed the SEC Reports.

          (j) Section 16 and Other Commission Filings. Such Purchaser
acknowledges and agrees that it shall be solely responsible for timely making
any required filings with the Commission, including without limitation any
Section 16 filings or filings on Schedule 13D or 13G, on behalf of itself or its
Affiliates and acknowledges and agrees that the Company shall have no
responsibility or obligations to the Purchasers or their Affiliates in
connection therewith.

          (k) Questionnaire. The information contained in the selling
stockholder questionnaire in the form of Exhibit B attached hereto delivered by
the Purchaser in connection with this Agreement is complete and accurate in all
respects.

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

     4.1 Transfer Restrictions.

          (a) The Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an affiliate of a Purchaser or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities Act. As
a condition of transfer, any such transferee shall agree in writing to be bound
by the terms of this Agreement and shall have the rights of a Purchaser under
this Agreement.

          (b) The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Shares in the following form:

17

--------------------------------------------------------------------------------

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

     The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Shares to the pledgees or secured parties. Such a
pledge or transfer would not be subject to approval of the Company and no legal
opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith. Further, no notice shall be required of such
pledge. At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of Shares
may reasonably request in connection with a pledge or transfer of the Shares,
including, if the Shares are subject to registration pursuant to Article V
hereof, the preparation and filing of any required prospectus supplement under
Rule 424(b)(3) under the Securities Act or other applicable provision of the
Securities Act to appropriately amend the list of selling stockholders
thereunder.

          (c) Certificates evidencing the Shares shall not contain the legend
set forth in Section 4.1(b), (i) following a sale of such Shares pursuant to an
effective registration statement (including the Registration Statement), or (ii)
following any sale of such Shares pursuant to Rule 144, or (iii) if such Shares
are eligible for sale under Rule 144(k); provided, however, that in each of
instances (ii) through (iii) above, (A) each Purchaser shall have provided
representations that such Purchaser is permitted to dispose of such Shares
without limitation as to amount or manner of sale pursuant to Rule 144 under the
Securities Act and (B) such certificates evidencing the Shares shall have been
surrendered along with a notice requesting removal of any legend and requesting
the issuance of new certificates free of the legend to replace those
surrendered. The Company shall cause its counsel to issue a legal opinion to, or
otherwise instruct, the Company’s transfer agent promptly after receipt of a
request for legend removal in accordance with this Section 4.1(c) if required by
the Company’s transfer agent to effect the removal of the legend hereunder.

18

--------------------------------------------------------------------------------

     4.2 Furnishing of Information. Until the first date upon which each
Purchaser may sell all of the Shares owned by it without reliance on Rule 144
(other than Rule 144(k)), the Company covenants to use its commercially
reasonable efforts to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. The Company further
covenants that, until the second anniversary of the Closing, it will take such
further action as any holder of Shares may reasonably request, to the extent
required from time to time to enable such Person to sell such Shares without
registration under the Securities Act within the requirements of the exemption
provided by Rule 144.

     4.3 Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Shares in a manner that would require the registration under the
Securities Act of the sale of the Shares to the Purchasers or that would be
integrated with the offer or sale of the Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

     4.4 Securities Laws Disclosure; Publicity. The Company shall, by 8:30 a.m.
Eastern time on the Trading Day immediately following the date hereof, issue a
press release disclosing the material terms of the transactions contemplated
hereby, and shall, by 8:30 a.m. Eastern time on the Trading Day immediately
following the Closing Date, issue a Current Report on Form 8-K disclosing the
closing of the transactions contemplated hereby and shall attach this Agreement
thereto. From and after the filing of the Form 8-K with the SEC pursuant to the
preceding sentence, no Purchaser shall be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of its respective officers, directors, employees or agents, that is not
disclosed in the Form 8-K or SEC Reports. The Company shall not, and shall not
cause any of its officers, directors, employees and agents to, provide any
Purchaser with any material nonpublic information regarding the Company from and
after the filing of the Form 8-K with the SEC without the express written
consent of such Purchaser. The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby and which name such Purchaser, and neither the Company nor
any Purchaser shall issue any such press release or otherwise make any such
public statement without the prior consent of the Company, with respect to any
press release of any Purchaser, or without the prior consent of each Purchaser,
with respect to any press release of the Company naming such Purchaser, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
Notwithstanding the foregoing, the Company shall not publicly disclose the name
of any Purchaser, or include the name of any Purchaser in any filing with the
Commission or any regulatory agency or Trading Market, without the prior written
consent of such Purchaser, except (i) as required by federal securities law in
connection with (A) the Registration Statement and (B) the filing of the final
Agreement (including signature pages hereto) with the Commission and (ii) to the
extent such disclosure is required by law or Trading Market regulations, in
which case the Company shall provide the Purchasers with prior notice of such
disclosure permitted under this subclause (ii).

19

--------------------------------------------------------------------------------

     4.5 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by this Agreement, the Company
covenants and agrees that neither it nor any other Person acting on its behalf
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.

     4.6 Use of Proceeds. The Company shall use the net proceeds from the sale
of the Shares hereunder for working capital purposes and the conduct of the
Company’s business, and not for the satisfaction of any portion of the Company’s
debt (other than payment of trade payables in the ordinary course of the
Company’s business and prior practices), to redeem any Common Stock or Common
Stock Equivalents or to settle any outstanding litigation.

     4.7 Reservation of Common Stock. As of the date hereof, the Company has
reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue Shares pursuant to this
Agreement.

     4.8 Listing of Common Stock.

  The Company hereby agrees to use commercially reasonable efforts, as soon as
reasonably practicable following the Closing, to list all of the Shares on the
Company’s principal Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
include in such application all of the Shares, and will take such other action
as is necessary to cause all of the Shares to be listed on such other Trading
Market as promptly as possible. The Company will comply in all respects with the
Company’s reporting, filing and other obligations under the bylaws or rules of
the Company’s principal Trading Market.

     4.9 Equal Treatment of Purchasers. No consideration shall be offered or
paid to any Person to amend or consent to a waiver or modification of any
provision of this Agreement unless the same consideration is also offered to all
of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended to treat for the
Company the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or otherwise.

     4.10 Sales by Purchasers. Each Purchaser will sell any Shares held by it in
compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements for an exemption from registration
under the Securities Act and the rules and regulations promulgated thereunder.
No Purchaser will make any sale, transfer or other disposition of the Shares in
violation of federal or state securities laws.

20

--------------------------------------------------------------------------------

     4.11 Short Sales and Confidentiality After The Date Hereof. Prior to the
earliest to occur of (i) the termination of this Agreement, (ii) the Effective
Date or (iii) the Required Effectiveness Date, each Purchaser, severally and not
jointly with the other Purchasers, covenants that it shall not, and shall cause
its Affiliates not to, engage, directly or indirectly, in (a) a Prohibited
Transaction nor (b) any sale, assignment, pledge, hypothecation, put, call, or
other transfer of any of the shares of Common Stock, warrants or other
securities of the issuer acquired hereunder. Each Purchaser, severally and not
jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company as described in Section 4.4, such Purchaser will maintain the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction). Each
Purchaser understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of shares of the Common Stock “against the box” prior to the
Effective Date of the Registration Statement with the Shares is a violation of
Section 5 of the Securities Act, as set forth in Item 65, Section A, of the
Manual of Publicly Available Telephone Interpretations, dated July 1997,
compiled by the Office of Chief Counsel, Division of Corporation Finance.
Notwithstanding the foregoing, in the case of a Purchaser that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser's assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
managers that have knowledge about the financing transaction contemplated by
this Agreement.

     4.12 Delivery of Shares After Closing. The Company shall deliver, or cause
to be delivered, the Shares purchased by each Purchaser to such Purchaser within
three Trading Days of the Closing Date.

     4.13 Form D. The Company agrees to timely file a Form D with respect to the
Shares as required under Regulation D and to provide a copy thereof, promptly
upon request of any Purchaser.

ARTICLE V.
REGISTRATION RIGHTS

     5.1 Shelf Registration.

          (a) The Company shall use commercially reasonable efforts to cause to
prepare and file with the Commission a “Shelf” Registration Statement covering
the resale of all Registrable Securities for an offering to be made on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act on or prior to
thirty (30) days from the date hereof (such date of actual filing, the “Filing
Date”). The Registration Statement shall be on Form S-3 (or if such form is not
available to the Company, on such other form as is then available to the
Company)

21

--------------------------------------------------------------------------------

and shall contain (except if otherwise directed by the Purchasers) a “Plan of
Distribution” substantially in the form attached hereto as Exhibit A. Each
Purchaser has furnished or will promptly furnish to the Company a completed
questionnaire in the form set forth as Exhibit B hereto. Each Purchaser agrees
to promptly update such questionnaire in order to make the information
previously furnished to the Company by such Purchaser not materially misleading.
The Registration Statement shall register the Registrable Securities for resale
by the holders thereof.

          (b) The Company shall use commercially reasonable efforts to cause the
Registration Statement to be declared effective by the Commission on or prior to
the 90th day following the Closing, and shall use commercially reasonable
efforts to keep the Registration Statement continuously effective under the
Securities Act until the earlier of (i) the second anniversary of the Closing,
or (ii) the date when all Registrable Securities covered by such Registration
Statement have been sold (the period ending on such earlier date, the
“Effectiveness Period”).

          (c) The Company shall request effectiveness of the Registration
Statement (and any post-effective amendments thereto) within five (5) business
days following the Company’s receipt of notice from the Commission that the
Registration Statement will not be reviewed by the Commission or that the
Commission has completed its review of such Registration Statement and has no
further comments. The Company shall request effectiveness of the Registration
Statement (and any post-effective amendments thereto) at 5:00 p.m., Eastern
time, on the effective date and use its commercially reasonable efforts to
deliver the Prospectus (or any supplements thereto), which delivery may be made
electronically, by 8:00 a.m. Eastern time on the second business day after such
effective date.

          (d) Upon the occurrence of any Event (as defined below), as partial
relief for the damages suffered therefrom by the Purchasers (which remedy shall
not be exclusive of any other remedies which are available at law or in equity;
and provided further that the Purchasers shall be entitled to pursue an action
for specific performance of the Company’s obligations under Section 5.1(b) above
and any such actions at law, in equity, for specific performance or otherwise
shall not require the Purchaser to post a bond), the Company shall pay to each
Purchaser, as liquidated damages and not as a penalty (it being agreed that it
would not be feasible to ascertain the extent of such damages with precision),
such amounts and at such times as shall be determined pursuant to this Section
5.1(d) . For such purposes, each of the following shall constitute an “Event”:

          (i) the Filing Date does not occur on the date contemplated by Section
5.1(a) above (such date is defined herein as the “Filing Default Date”), in
which case the Company shall pay to each Purchaser an amount in cash equal to:
(A) one percent (1.0%) of the aggregate purchase price paid by such Purchaser
for the first 30-day period following such Filing Default, on a pro-rata basis
for any portion of such 30-day period; and (B) for each successive 30-day period
thereafter or any portion thereof until the Filing Date, one percent (1.0%) of
the aggregate purchase price paid by such Purchaser, on a pro-rata basis for any
portion of such 30-day period, to be paid at the end of each 30-day period; or

22

--------------------------------------------------------------------------------

               (ii) the Registration Statement is not declared effective on or
prior to the date that is 90 days after the Closing Date (the “Required
Effectiveness Date”), in which case the Company shall pay to each Purchaser an
amount in cash equal to: (A) for the first 30 days after such 90th day, one
percent (1.0%) of the aggregate purchase price paid by such Purchaser, on a
pro-rata basis for any portion of such 30-day period; and (B) for each
successive 30-day period thereafter until the Registration Statement is deemed
effective, one percent (1.0%) of the aggregate purchase price paid by such
Purchaser, on a pro rata basis for any portion of such 30-day period, at the end
of each 30-day period.

The payment obligations of the Company under this Section 5.1(d) (i) shall be
cumulative, and (ii) notwithstanding any of the above or any other provision set
forth in this Agreement, shall not exceed, in the aggregate (including pursuant
to the penultimate sentence of Section 5.2(f)), 10% of the aggregate purchase
price paid by such Purchaser.

     5.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:

          (a) Use commercially reasonable efforts: (i) to prepare and file with
the Commission such amendments, including post-effective amendments, to the
Registration Statement as may be necessary to keep the Registration Statement
continuously effective as to the Registrable Securities for the Effectiveness
Period; (ii) to cause the related Prospectus to be amended or supplemented by
any required Prospectus supplement, and as so supplemented or amended to be
filed pursuant to Rule 424; and (iii) to respond as promptly as reasonably
possible, and in any event within ten (10) trading days, to any comments
received from the Commission with respect to the Registration Statement or any
amendment thereto and as promptly as reasonably possible provide RBC true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement.

          (b) Notify RBC and the Purchasers as promptly as reasonably possible,
and (if requested by RBC and the Purchasers) confirm such notice in writing no
later than one (1) trading day thereafter, of any of the following events: (i)
the Commission notifies the Company whether there will be a “review” of the
Registration Statement; (ii) the Commission comments in writing on the
Registration Statement (in which case the Company shall deliver to RBC a copy of
such comments); (iii) the Commission or any other Federal or state governmental
authority in writing requests any amendment or supplement to the Registration
Statement or Prospectus or requests additional information related thereto; (iv)
if the Commission issues any stop order suspending the effectiveness of the
Registration Statement or initiates any Proceeding for that purpose; (v) the
Company receives notice in writing of any suspension of the qualification or
exemption from qualification of any Registrable Securities for sale in any
jurisdiction, or the initiation or threat of any Proceeding for such purpose;
(vi) a pending proceeding against the Company under Section 8A of the Securities
Act in connection with the offering of the Registrable Securities; or (vii) the
financial statements included in the Registration Statement become ineligible
for inclusion therein or any statement made in the Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference is untrue in any material respect or any revision to the Registration
Statement, Prospectus or other document is required so that it will not contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

23

--------------------------------------------------------------------------------

          (c) Use commercially reasonable efforts to avoid the issuance of or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of the Registration Statement or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.

          (d) Deliver to each Purchaser, which delivery may be made
electronically, by 8:00 a.m. Eastern time on the second business day after the
date first available, without charge, such reasonable number of copies of the
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Purchasers may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Purchasers in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

          (e) To the extent required by law, prior to any public offering of
Registrable Securities, use commercially reasonable efforts to register or
qualify or cooperate with the selling Purchasers in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or “blue sky” laws of such jurisdictions within the United States as
any Purchaser requests in writing, to keep each such registration or
qualification (or exemption therefrom) effective during the Effectiveness Period
and to do any and all other acts or things necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
required for any such purpose (i) to consent to service of process or to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not be otherwise required to consent or qualify but for the requirements
of this Section 5.2(e), or (ii) to subject itself to taxation.

          (f) Upon the occurrence of any event described in Section 5.2(b)(vi)
above, as promptly as reasonably practicable, prepare a supplement or amendment,
including a post-effective amendment, to the Registration Statement or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, neither the Registration Statement nor such
Prospectus will contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Company may suspend sales pursuant
to the Registration Statement for a period or periods in the aggregate of up to
thirty (30) days (unless the holders of at least two-thirds of the then-eligible
Registrable Securities consisting of outstanding shares of Common Stock consent
in writing to a longer delay of up to an additional thirty (30) days) in any
twelve-month period if the Company furnishes to the holders of the Registrable
Securities a certificate signed by the Company’s Chief Executive Officer stating
that in the good faith judgment of the Company’s Board of Directors, (i) the
offering could reasonably be expected to interfere in any material respect with
any acquisition, corporate reorganization or other material transaction under
consideration by the Company or (ii) there is some other material development
relating to the operations or condition

24

--------------------------------------------------------------------------------

(financial or other) of the Company that has not been disclosed to the general
public and as to which it is in the Company’s best interests not to disclose
such development. Each violation of the Company’s obligation not to suspend
sales pursuant to the Registration Statement longer than permitted pursuant to
the proviso of this Section 5.2(f) shall be deemed an “Event” and for each such
default, Purchaser shall be entitled to the payment provisions set forth in
Section 5.1(d)(i), but treating the aggregate purchase price referred to in such
Section 5.1(d)(i) as the aggregate purchase price of only the Affected
Securities. For the purposes hereof, the “Affected Securities” shall mean only
those Shares held by Purchaser at such time that may not be sold in any three
month period in reliance on Rule 144.

          (g) Comply with all applicable rules and regulations of the Commission
in all material respects.

          (h) File electronically on EDGAR the Registration Statement and any
amendments or supplements thereto.

     5.3 Registration Expenses. The Company shall pay (or reimburse the
Purchasers for) all fees and expenses incident to the performance of or
compliance with this Agreement by the Company, including without limitation (a)
all registration and filing fees and expenses, including without limitation
those related to filings with the Commission, Nasdaq and in connection with
applicable state securities or “Blue Sky” laws (including, without limitation,
reasonable fees and disbursements of counsel in connection with Blue Sky
qualifications of the Registrable Securities under the laws of such
jurisdictions as holders of a majority of the Registrable Securities being sold
pursuant to the Registration Statement may designate), (b) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing copies of Prospectuses reasonably
requested by the Purchasers), (c) messenger, telephone and delivery expenses,
(d) fees and disbursements of counsel for the Company, and (e) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. Notwithstanding the
foregoing, each Purchaser shall pay any and all costs, fees, discounts or
commissions attributable to the sale of its respective Registrable Securities.

     5.4 Indemnification.

          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Purchaser,
and each of their officers and directors, partners, members, agents, brokers and
employees of each of them, each Person who controls any such Purchaser (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, partners, members, agents and employees of
each such controlling Person, and each underwriter of Registrable Securities, to
the fullest extent permitted by applicable law, from and against any and all
losses, claims, damages, liabilities, settlement costs and expenses, including
without limitation costs of preparation and reasonable attorneys’ fees
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in the Registration
Statement, any Prospectus or form of prospectus or in any amendment or
supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or

25

--------------------------------------------------------------------------------

necessary to make the statements therein (in the case of any Prospectus or form
of prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that (i) such untrue statements or omissions are based upon information
regarding such Purchaser furnished in writing to the Company by such Purchaser
expressly for use therein, or to the extent that such information related to
such Purchaser or such Purchaser’s proposed method of distribution of
Registrable Securities and was reviewed and expressly approved in writing by
such Purchaser expressly for use in the Registration Statement, such Prospectus
or such form of Prospectus or in any amendment or supplement thereto (which
shall, however, be deemed to include disclosure substantially in accordance with
the “Plan of Distribution” attached hereto), or (ii) in the case of an
occurrence of an event of the type specified in Section 5.2(b) above, the use by
such Purchaser of an outdated or defective Prospectus after the Company has
notified such Purchaser in writing that the Prospectus is outdated or defective
and prior to the receipt by such Purchaser of the Advice contemplated in Section
5.5 below. The Company shall notify RBC and the Purchasers promptly of the
institution, threat or assertion of any Proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.

          (b) Indemnification by Purchasers. Each Purchaser shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, and each Person who controls the Company (within the
meaning of Section 15 of the Securities Act and Section 20 of the Exchange Act),
and the directors, officers, agents or employees of such controlling Persons, to
the fullest extent permitted by applicable law, from and against all Losses
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus or in any amendment or supplement thereto, or arising out of
or based upon any omission of a material fact required to be stated therein or
necessary to make the statements therein not misleading to the extent, but only
to the extent, that such untrue statement or omission is contained in any
information furnished in writing by such Purchaser to the Company specifically
for inclusion in such Registration Statement or Prospectus or to the extent that
(i) such untrue statements or omissions are based upon information regarding
such Purchaser furnished in writing to the Company by such Purchaser expressly
for use therein, or to the extent that such information related to such
Purchaser or such Purchaser’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Purchaser
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto (which shall, however, be
deemed to include disclosure substantially in accordance with the “Plan of
Distribution” attached hereto), or (ii) in the case of an occurrence of an event
of the type specified in 5.2(b) above, the use by such Purchaser of an outdated
or defective Prospectus after the Company has notified such Purchaser in writing
that the Prospectus is outdated or defective and prior to the receipt by such
Purchaser of the Advice contemplated in Section 5.5 below. In no event shall the
liability of any selling Purchaser hereunder be greater in amount than the
dollar amount of the net proceeds received by such Purchaser upon the sale of
the Registrable Securities giving rise to such indemnification obligation.

          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the

26

--------------------------------------------------------------------------------

“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof, provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that such failure shall have prejudiced the Indemnifying Party. An
Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; or (ii) the Indemnifying Party shall have failed promptly to assume
the defense of such Proceeding and to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding; or (iii) the named parties to any
such Proceeding (including any impleaded parties) include both such Indemnified
Party and the Indemnifying Party, and such Indemnified Party shall have been
advised by counsel that a conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Indemnifying Party;
provided, however, that in the event that the Indemnifying Party shall be
required to pay the fees and expenses of separate counsel, the Indemnifying
Party shall only be required to pay the fees and expenses of one separate
counsel for such Indemnified Party or Parties. The Indemnifying Party shall not
be liable for any settlement of any such Proceeding affected without its written
consent, which consent shall not be unreasonably withheld. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding. All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, but no
more frequently than on a monthly basis, within ten trading days of written
notice thereof to the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided, that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification hereunder).

          (d) Contribution. If a claim for indemnification under Section 5.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or related to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge,

27

--------------------------------------------------------------------------------

access to information and opportunity to correct or prevent such action,
statement or omission. The amount paid or payable by a party as a result of any
Losses shall be deemed to include, subject to the limitations set forth in
Section 5.4(c), any reasonable attorneys’ or other reasonable fees or expenses
incurred by such party in connection with any Proceeding to the extent such
party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section 5.4(d) was available to such party
in accordance with its terms.

     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding Section.
Notwithstanding the provision of this Section 5.4(d), no Purchaser shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Purchaser from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Purchaser has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

     5.5 Dispositions. Each Purchaser agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement. Each Purchaser further agrees that, upon receipt of a notice from the
Company of the occurrence of any event of the kind described in Section 5.2(b),
such Purchaser will discontinue disposition of such Registrable Securities under
the Registration Statement until such Purchaser’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement contemplated by
Section 5.2(f), or until it is advised in writing (the “Advice”) by the Company
that the use of the applicable Prospectus may be resumed, and, in either case,
has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement. The Company may provide appropriate stop orders to
enforce the provisions of this Section.

     5.6 No Piggy-Back on Registrations. Neither the Company nor any of its
security holders (other than the Purchasers) may include securities of the
Company in the Registration Statement, and the Company shall not after the date
hereof enter into any agreement providing any such right with respect to the
Registration Statement to any of its security holders other than an aggregate of
not more that an additional 15,000 shares of Common Stock.

     5.7 Piggy-Back Registrations. If at any time during the Effectiveness
Period, other than any suspension period referred to in Section 5.2(f), there is
not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents

28

--------------------------------------------------------------------------------

relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to each Purchaser written notice of such determination and if, within
fifteen (15) days after receipt of such notice, any such Purchaser shall so
request in writing, the Company shall include in such registration statement all
or any part of such Registrable Securities not already covered by an effective
Registration Statement such Purchaser requests to be registered.

     5.8 Rule 144. For a period of two years following the date hereof, the
Company agrees with each holder of Registrable Securities to:

      (a) use commercially reasonable efforts to comply with the requirements of
Rule 144(c) under the Securities Act with respect to current public information
about the Company;

     (b) use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time it is subject to such reporting
requirements); and

     (c) furnish to any holder of Registrable Securities upon request (i) a
written statement by the Company as to its compliance with the requirements of
said Rule 144(c) and the reporting requirements of the Securities Act and the
Exchange Act (at any time it is subject to such reporting requirements), (ii) a
copy of the most recent annual or quarterly report of the Company, and (iii)
such other reports and documents of the Company as such holder may reasonably
request to avail itself of any similar rule or regulation of the Commission
allowing it to sell any such securities without registration.

     5.9 Early Termination. Subject to the compliance with Section 4.2
hereunder, the obligations of the Company pursuant to this Article V shall not
apply at any time during which the Company’s Common Stock is not registered
under the Exchange Act.

ARTICLE VI.
MISCELLANEOUS

     6.1 Termination. This Agreement may be terminated by any Purchaser, as to
such Purchaser’s obligations hereunder only and without any effect whatsoever on
the obligations between the Company and the other Purchasers, by written notice
to the other parties, if the Closing has not been consummated on or before May
17, 2006; provided, however, that the right to terminate this Agreement under
this Section 6.1 shall not be available to any party whose breach of this
Agreement has been the cause of, or resulted in, the failure of the Closing to
occur on or before such date; provided, however, that no such termination will
affect the right of any party to sue for any breach by the other party (or
parties).

     6.2 Fees and Expenses. Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. Upon Closing, the Company shall promptly pay the
reasonable fees and expenses of counsel to BVF in an amount not to exceed
$10,000. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Shares to the
Purchasers.

29

--------------------------------------------------------------------------------

     6.3 Entire Agreement. This Agreement, together with the exhibits hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and exhibits.

     6.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address set forth on the signature pages attached
hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next
Trading Day after the date of transmission, if such notice or communication is
delivered via facsimile or email at the facsimile number or email address set
forth on the signature pages attached hereto on a day that is not a Trading Day
or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the 2nd
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto. Each Purchaser
consents to the receipt of such notices in such manner, and agrees that any
previous receipt of notices or other documents, including this Agreement,
transmitted as set forth above, shall be deemed to have been received by such
Purchaser within the time periods set forth above.

     6.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each Purchaser or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

     6.6 Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

     6.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger or
sale of all or substantially all of the assets of the Company). Any Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
such Purchaser assigns or transfers all of the Shares held by such Purchaser,
provided such transferee agrees in writing to be bound, with respect to the
transferred Shares, by the provisions of this Agreement that apply to the
“Purchasers”.

30

--------------------------------------------------------------------------------

     6.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

     6.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of San Francisco. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of San Francisco for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of this
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. The parties hereby waive
all rights to a trial by jury. If either party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

     6.10 Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Shares.

     6.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

     6.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

31

--------------------------------------------------------------------------------

     6.13 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) this
Agreement, whenever any Purchaser exercises a right, election, demand or option
under this Agreement and the Company does not timely perform its related
obligations within the periods therein provided, then such Purchaser may rescind
or withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

     6.14 Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

     6.15 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under this
Agreement. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in this Agreement and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

     6.16 Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to this Agreement or a Purchaser enforces or
exercises its rights hereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

     6.17 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement. Nothing contained herein, and no
action taken by any Purchaser pursuant hereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation, the
rights

32

--------------------------------------------------------------------------------

arising out of this Agreement, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose. Each Purchaser has been represented by its own separate legal counsel
in their review and negotiation of this Agreement. RBC has acted as placement
agent for the Company in connection with the transaction. The Company has
elected to provide all Purchasers with the same terms under this Agreement for
the convenience of the Company and not because it was required or requested to
do so by the Purchasers.

     6.18 Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments hereto.

(Signature Pages Follow)

 

 

 

 

33

--------------------------------------------------------------------------------

      IN WITNESS WHEREOF, the parties hereto have caused this Common Stock
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

AVIGEN, INC.  Address for Notice:      By:   /s/ Kenneth Chahine   Avigen, Inc. 
       Name: Kenneth Chahine  Attn: Corporate Counsel         Title: President
and Chief Executive Officer  1301 Harbor Bay Pkwy    Alameda, CA 94502    Fax:
(510) 748-7285    With a copy to (which shall not constitute notice):     
Cooley Godward LLP    Attn: Brett D. White    Five Palo Alto Square    3000 El
Camino Real    Palo Alto, CA 94306    Fax: (650) 849-7400   


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

34

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser:      Signature of Authorized Signatory of Purchaser:     
Name of Authorized Signatory:      Title of Authorized Signatory:        Email
Address of Purchaser:     Fax Number of Purchaser:   

Address for Notice of Purchaser:

 

Address for Delivery of Shares for Purchaser (if not same as above):

 

Name to Appear on Certificate (if different from above):

 

Subscription Amount:
Shares:
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

35

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser:     Biotechnology Value Fund II, LP   Signature of Authorized
Signatory of Purchaser:  /s/ MARK LAMPERT   Name of Authorized Signatory:  Mark
Lampert   Title of Authorized Signatory:  President    Email Address of
Purchaser:     Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions

Name to Appear on Certificate (if different from above):

Subscription Amount: $1,464,613.80
Shares: 272,740
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser:     Biotechnology Value Fund II, LP   Signature of Authorized
Signatory of Purchaser:  /s/ MARK LAMPERT   Name of Authorized Signatory:  Mark
Lampert   Title of Authorized Signatory:  President    Email Address of
Purchaser:     Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions

Name to Appear on Certificate (if different from above):

Subscription Amount: $1,003,712.07
Shares: 186,911
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:     BVF Investments, LLC   Signature of Authorized Signatory
of Purchaser:  /s/ MARK LAMPERT   Name of Authorized Signatory:  Mark Lampert  
Title of Authorized Signatory:  President    Email Address of Purchaser:     Fax
Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $3,822,172.68
Shares: 711,764
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:     Investment 10, LLC   Signature of Authorized Signatory of
Purchaser:  /s/ MARK LAMPERT   Name of Authorized Signatory:  Mark Lampert  
Title of Authorized Signatory:  President    Email Address of Purchaser:     Fax
Number of Purchaser:      Address for Notice of Purchaser: 



Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $422,001.45
Shares: 78,585
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:    Federated Kaufman Fund and Portfolio of Federated Equity
Funds   Signature of Authorized Signatory of Purchaser:  /s/ HANS P. UTSCH  
Name of Authorized Signatory:  Hans P. Utsch   Title of Authorized Signatory: 
VP, Portfolio Manager    Email Address of Purchaser:     Fax Number of
Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $3,000,004.20
Shares: 558,660
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Permal U.S. Opportunities Limited           Signature of
Authorized Signatory of Purchaser:  /s/ ADAM FIORE       Name of Authorized
Signatory:  Adam Fiore       Title of Authorized Signatory:  General Counsel of
Apex Capital, LLD, the Authorized Investment Advisor   Email Address of
Purchaser:     Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $1,258,728
Shares: 234,400
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Zaxis Partners, L.P.           Signature of Authorized
Signatory of Purchaser:  /s/ ADAM FIORE       Name of Authorized Signatory: 
Adam Fiore       Title of Authorized Signatory:  General Counsel of Apex
Capital, LLD, the Authorized Investment Advisor   Email Address of Purchaser:  
  Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $279,240
Shares: 52,000
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Zaxis Institutional Partners, L.P.           Signature of
Authorized Signatory of Purchaser:  /s/ ADAM FIORE       Name of Authorized
Signatory:  Adam Fiore       Title of Authorized Signatory:  General Counsel of
Apex Capital, LLD, the Authorized Investment Advisor   Email Address of
Purchaser:     Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $452,691
Shares: 84,300
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:        Zaxis Institutional Offshore Master Fund, L.P.        
  Signature of Authorized Signatory of Purchaser:  /s/ ADAM FIORE       Name of
Authorized Signatory:  Adam Fiore       Title of Authorized Signatory:  General
Counsel of Apex Capital, LLD, the Authorized Investment Advisor   Email Address
of Purchaser:     Fax Number of Purchaser:      Address for Notice of
Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $487,059
Shares: 90,700
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:        Pollat, Evans & Co.           Signature of Authorized
Signatory of Purchaser:  /s/ ADAM FIORE       Name of Authorized Signatory: 
Adam Fiore       Title of Authorized Signatory:  General Counsel of Apex
Capital, LLD, the Authorized Investment Advisor   Email Address of Purchaser:  
  Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $13,425
Shares: 2,500
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:             Zaxis Offshore Limited Master Fund, L.P.        
  Signature of Authorized Signatory of Purchaser:  /s/ ADAM FIORE       Name of
Authorized Signatory:  Adam Fiore       Title of Authorized Signatory:  General
Counsel of Apex Capital, LLD, the Authorized Investment Advisor   Email Address
of Purchaser:     Fax Number of Purchaser:      Address for Notice of
Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $547,203
Shares: 101,900
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:        Zaxis Equity Neutral Fund, L.P.           Signature of
Authorized Signatory of Purchaser:  /s/ ADAM FIORE       Name of Authorized
Signatory:  Adam Fiore       Title of Authorized Signatory:  General Counsel of
Apex Capital, LLD, the Authorized Investment Advisor   Email Address of
Purchaser:     Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $27,924
Shares: 5,200
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:        Guggenheim Portfolio Company XIII, LLC          
Signature of Authorized Signatory of Purchaser:  /s/ ADAM FIORE       Name of
Authorized Signatory:  Adam Fiore       Title of Authorized Signatory:  General
Counsel of Apex Capital, LLD, the Authorized Investment Advisor   Email Address
of Purchaser:     Fax Number of Purchaser:      Address for Notice of
Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $155,730
Shares: 29,000
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


Name of Purchaser:  Pierce Diversified Strategy Master Fund LLC, Enab  
Signature of Authorized Signatory of Purchaser:  /s/ BRENDAN O’NEIL   Name of
Authorized Signatory:  Brendan O’Neil   Title of Authorized Signatory: 
Principal and Portfolio Manager   Email Address of Purchaser:     Fax Number of
Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $500,000.7
Shares: 93,110
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Enable Opportunity Partners, LP   Signature of Authorized
Signatory of Purchaser:  /s/ BRENDAN O’NEIL   Name of Authorized Signatory: 
Brendan O’Neil   Title of Authorized Signatory:  Principal and Portfolio Manager
  Email Address of Purchaser:     Fax Number of Purchaser:      Address for
Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $200,000
Shares: 37,244
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Enable Growth Partners, LP   Signature of Authorized
Signatory of Purchaser:  /s/ BRENDAN O’NEIL   Name of Authorized Signatory: 
Brendan O’Neil   Title of Authorized Signatory:  Principal and Portfolio Manager
  Email Address of Purchaser:     Fax Number of Purchaser:      Address for
Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $1,300,001.82
Shares: 242,086
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Fort Mason Partners, LP   Signature of Authorized Signatory
of Purchaser:  /s/ DAN GERMAN   Name of Authorized Signatory:  Dan German  
Title of Authorized Signatory:  Managing Member, Fort Mason Capital, LLC   Email
Address of Purchaser:     Fax Number of Purchaser:      Address for Notice of
Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $182,700.26
Shares: 34,022
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Fort Mason Master, LP   Signature of Authorized Signatory of
Purchaser:  /s/ DAN GERMAN   Name of Authorized Signatory:  Dan German   Title
of Authorized Signatory:  Managing Member, Fort Mason Capital, LLC   Email
Address of Purchaser:     Fax Number of Purchaser:      Address for Notice of
Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $2,817,303.94
Shares: 524,638
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO AVIGEN COMMON STOCK PURCHASE AGREEMENT]

     IN WITNESS WHEREOF, the undersigned have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



Name of Purchaser:  Millennium Partners, LP   Signature of Authorized Signatory
of Purchaser:  /s/ TERRY FEENEY   Name of Authorized Signatory:  Terry Feeney  
Title of Authorized Signatory:  Chief Operating Officer   Email Address of
Purchaser:     Fax Number of Purchaser:      Address for Notice of Purchaser: 


Address for Delivery of Shares for Purchaser (if not same as above):
     See Delivery Instructions


Name to Appear on Certificate (if different from above):


Subscription Amount: $3,222,000
Shares: 600,000
EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

--------------------------------------------------------------------------------

EXHIBIT A

PLAN OF DISTRIBUTION

     We are registering the shares offered by this prospectus on behalf of the
selling stockholders. The selling stockholders, which as used herein includes
donees, pledgees, transferees or other successors-in-interest selling shares of
common stock or interests in shares of common stock received after the date of
this prospectus from a selling stockholder as a gift, pledge, partnership
distribution or other transfer, may, from time to time, sell, transfer or
otherwise dispose of any or all of their shares of common stock or interests in
shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. To the extent any of the selling stockholders
gift, pledge or otherwise transfer the shares offered hereby, such transferees
may offer and sell the shares from time to time under this prospectus, provided
that this prospectus has been amended under Rule 424(b)(3) or other applicable
provision of the Securities Act to include the name of such transferee in the
list of selling stockholders under this prospectus.

     The selling stockholders may use any one or more of the following methods
when disposing of shares or interests therein:

 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;

 * block trades in which the broker-dealer will attempt to sell the shares as
   agent, but may position and resell a portion of the block as principal to
   facilitate the transaction;

 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;

 * an exchange distribution in accordance with the rules of the applicable
   exchange;

 * privately negotiated transactions;

 * “at the market” or through market makers or into an existing market for the
   shares;

 * short sales entered into after the effective date of the registration
   statement of which this prospectus is a part;

 * through the writing or settlement of options or other hedging transactions,
   whether through an options exchange or otherwise;

 * broker-dealers may agree with the selling stockholders to sell a specified
   number of such shares at a stipulated price per share;

 * a combination of any such methods of sale; and

 * any other method permitted pursuant to applicable law.

36

--------------------------------------------------------------------------------

     The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.

     In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

     The aggregate proceeds to the selling stockholders from the sale of the
common stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

     The selling stockholders also may resell all or a portion of the shares in
open market transactions in reliance upon Rule 144 under the Securities Act of
1933, provided that they meet the criteria and conform to the requirements of
that rule.

     The selling shareholders and any broker-dealers that act in connection with
the sale of securities may be deemed to be “underwriters” within the meaning of
Section 2(11) of the Securities Act in connection with such sales, and any
commissions received by such broker-dealers and any profit on the resale of the
securities sold by them while acting as principals may be deemed to be
underwriting discounts or commissions under the Securities Act.

     To the extent required, the shares of our common stock to be sold, the
names of the selling stockholders, the respective purchase prices and public
offering prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

37

--------------------------------------------------------------------------------

     In order to comply with the securities laws of some states, if applicable,
the common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

     We have advised the selling stockholders that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of shares in the
market and to the activities of the selling stockholders and their affiliates.
In addition, we will make copies of this prospectus (as it may be supplemented
or amended from time to time) available to the selling stockholders for the
purpose of satisfying the prospectus delivery requirements of the Securities
Act. The selling stockholders may indemnify any broker-dealer that participates
in transactions involving the sale of the shares against certain liabilities,
including liabilities arising under the Securities Act.

     We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

     We have agreed with the selling stockholders to keep the registration
statement that includes this prospectus effective until the earlier of (1) such
time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, (2) the date on
which the shares may be sold pursuant to Rule 144(k) of the Securities Act or
(3) the date upon which all of the shares may be sold in any three month period
in reliance on Rule 144.

38

--------------------------------------------------------------------------------


EXHIBIT B   SELLING STOCKHOLDER QUESTIONNAIRE   To:  Avigen, Inc.    c/o Cooley
Godward LLP    5 Palo Alto Square    3000 El Camino Real    Palo Alto, CA 94306 
  Fax No.: 650-849-7400    Attention: Brett D. White, Esq. 


     Reference is made to the Common Stock Purchase Agreement (the “Agreement”),
made between Avigen, Inc., a Delaware corporation (the “Company”), and the
Purchasers noted therein.

     Pursuant to Section 3.2(k) of the Agreement, the undersigned hereby
furnishes to the Company the following information for use by the Company in
connection with the preparation of the Registration Statement contemplated by
Article V of the Agreement.

      (1) Name and Contact Information:    Full legal name of record holder:   
  Address of record holder:              Social Security Number or
Taxpayer identification number of record holder:       Identity of beneficial
owner (if different than record holder):         Name of contact person:       
Telephone number of contact person:        Fax number of contact person:       
E-mail address of contact person:   


39

--------------------------------------------------------------------------------


       (2)  Beneficial Ownership of Registrable Securities:  (a)  Number of
Registrable Securities owned by Selling Stockholder:           (b)  Number of
Registrable Securities requested to be registered:          (3)  Beneficial
Ownership of Other Securities of the Company Owned by the Selling   
Stockholder: 

Except as set forth below in this Item (3), the undersigned is not the
beneficial or registered owner of any securities of the Company other than the
Registrable Securities listed above in Item (2)(a).

  Type and amount of other securities beneficially owned by the Selling
Stockholder:            (4)  Relationships with the Company:

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (5% or more) has held any
position or office or has had any other material relationship with the Company
(or its predecessors or affiliates) during the past three years.

  State any exceptions here:            (5)  Plan of Distribution:

Except as set forth below, the undersigned intends to distribute pursuant to the
Registration Statement the Registrable Securities listed above in Item (2) in
accordance with the “Plan of Distribution” section set forth therein:

  State any exceptions here:        


40

--------------------------------------------------------------------------------


       (6)  Selling Stockholder Affiliations:  (a)  Is the Selling Stockholder a
registered broker-dealer?          (b)   Is the Selling Stockholder an affiliate
of a registered broker-dealer(s)? (For purposes of this response, an “affiliate”
of, or person “affiliated” with, a specified person, is a person that directly,
or indirectly through one or more intermediaries, controls or is controlled by,
or is under common control with, the person specified.)       (c)   If the
answer to Item (6)(b) is yes, identify the registered broker-dealer(s) and
describe the nature of the affiliation(s):       (d)   If the answer to Item
(6)(b) is yes, did the Selling Stockholder acquire the Registrable Securities in
the ordinary course of business (if not, please explain)?       (e)   If the
answer to Item (6)(b) is yes, did the Selling Stockholder, at the time of
purchase of the Registrable Securities, have any agreements, plans or
understandings, directly or indirectly, with any person to distribute the
Registrable Securities (if yes, please explain)?       (7)  Voting or Investment
Control over the Registrable Securities:

If the Selling Stockholder is not a natural person, please identify the natural
person or persons who have voting or investment control over the Registrable
Securities listed in Item (2) above:

     


     Pursuant to Section 5.2 of the Agreement, the undersigned acknowledges that
the Company may, by notice to each Purchaser at its last known address, suspend
or withdraw the Registration Statement and require that the undersigned
immediately cease sales of Registrable Securities pursuant to the Registration
Statement under certain circumstances described in the Agreement. At any time
that such notice has been given, the undersigned may not sell Registrable
Securities pursuant to the Registration Statement.

41

--------------------------------------------------------------------------------

     The undersigned hereby further acknowledges that pursuant to Section 5.4(b)
of the Agreement, the undersigned shall indemnify the Company and each of its
directors and officers against, and hold the Company and each of its directors
and officers harmless from, any losses, claims, damages, expenses or liabilities
(including reasonable attorneys fees) to which the Company or its directors and
officers may become subject by reason of any statement or omission in the
Registration Statement made in reliance upon, or in conformity with, a written
statement by the undersigned, including the information furnished in this
Questionnaire by the undersigned.

     By signing below, the undersigned consents to the disclosure of the
information contained herein in its answers to Items (1) through (7) above and
the inclusion of such information in the Registration Statement, any amendments
thereto and the related prospectus. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus.

     The undersigned has reviewed the answers to the above questions and affirms
that the same are true, complete and accurate in all material respects. THE
UNDERSIGNED AGREES TO NOTIFY THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE
FOREGOING INFORMATION.

Dated: _____________, 2006     Signature of Record Holder    (Please sign your
name in exactly the same    manner as the certificate(s) for the shares being   
registered) 


42

--------------------------------------------------------------------------------